Barnard, P. J.:
The plaintiffs performed work under a contract with the defendant. The expense was a town charge. (Laws of 1885, chap. 270.) The Board of Health has no place as a defendant. It is a town agency only. The claim must be presented to the town auditors for audit. (Myers v. Barnes, 114 N. Y., 324; People ex rel. Board of Health, etc., v. Board of Supervisors of Monroe County, 18 Barb., 567; Bell v. Town of Esopus, 49 id., 506.)
The judgment should, therefore, be affirmed, with costs.
Pratt, J., concurred; Dticman, J., not sitting.
Judgment affirmed, with costs.